Title: To James Madison from Sylvanus Bourne, 27 May 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


27 May 1804, Amsterdam. “You will perceive by the Gazettes here inclosed, that the scenes passing at this moment in Europe are of a nature peculiarly interesting—especially on the theatre of F. where on the spot which is still wreaking with the blood of those human sacrifices which but a few years since were immolated on the Altar of Liberty they have erected a throne more splendid & costly than the one they were so anxious to abolish & have established a new Dynasty less guarded from its propensity to Despotism than that by which F has been governed for Centuries past. These events invite many moral reflections but little honorable to human nature—while they hold forth an important lesson to those nations which are more happy & free in their political Institutions to cherish them with Ardor & Affection.
“It appears indeed that the soil in which the tree of liberty was planted was too corrupt & choaked with weeds to allow that generous plant the chance of arriving to any considerable degree of vigor or consistence. I have long been of opinion that they were but traversing a circ⟨le⟩—they have however reached the point from which they started years before the time that I had conceived it possible they could; but perhaps this rapid succession of events may render the solidity of their present establisht. more equivocal & uncertain than if they had arrived to it through a more natural progression of the means.
“The actual order of Aris⟨tocracy?⟩ in F it is supposed by many will have a tendency to bring about a speedy peace as having put an end to what has been termed the original principle of the War—the Contest between Royalty & Republicanism. This however I view as having been at an end for some time past & that it now remains to be seen ⟨whether th⟩e Empr. of F will be found less ⟨ambiti⟩ous than was the Consul, or more disposed to confine his Power within those limits which the other nations esteem to be neccessary to the general safety of Europe—time must be given for the solution of this interesting problem—which I am disposed to think will be yet the Work of years.”
